TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00292-CV


                               City of Jarrell, Texas, Appellant

                                                v.

                      BE Theon East Partnership No. 3, Ltd., Appellee



       FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY,
      NO. 20-0125-C425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant City of Jarrell, Texas has filed a notice of appeal from the trial court’s

order granting partial summary judgment and writ of mandamus.

               On July 26, 2021, the Clerk of this Court advised appellant that it appears this

Court lacks jurisdiction over this matter because the trial court’s order was a non-appealable,

interlocutory order. See Tex. Civ. Prac. & Rem. Code § 51.014 (listing appealable, interlocutory

orders); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (stating that “the general

rule, with a few mostly statutory exceptions, is that an appeal may be taken only from a final

judgment” and that “judgment is final for purposes of appeal if it disposes of all pending parties

and claims in the record, except as necessary to carry out the decree”). The Clerk requested that

appellant file a response by August 5, 2021, explaining how this Court may exercise jurisdiction

over this appeal and advised it that the failure to do so would result in the dismissal of

this appeal.
               To date, appellant has not filed a response or explained how this Court has

jurisdiction over this appeal, and no supplemental clerk’s record has been filed that contains a

final judgment or other appealable order to support this Court’s jurisdiction. Because appellant

has failed to demonstrate this Court’s jurisdiction, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), (c).



                                              _________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Jurisdiction

Filed: August 12, 2021




                                                  2